Mitchell, J.
I concur in the result; but, in view of certain differences between the tax law of 1874 and the act of 1881, I am not quite prepared to say that the decision in the present case is controlled by Sanborn v. Cooper. I think, however, that the so-called limitation of the act of 1881 (assuming that it means all that respondent claims) is, as applied to the facts of this case, unconstitutional and void. It will be observed that respondent invokes this limitation, not merely for the purpose of defeating appellant’s present action, but also as the basis of title in himself under this tax judgment and sale. He asks in his answer that the title to the land be adjudged in him, and such is the judgment of the court. This provision of the statute is not, in any proper sense, a statute of limitation, as it does not operate as the foundation of title to property in possession; neither does it merely take away certain forms of remedy, leaving the property right of the parties unaffected. See Kipp v. Johnson, 31 Minn. 360, (17 N. W. Rep. 957.) But it assumes, in effect, to declare that a mere claim of title on paper, unaccompanied by possession, shall ripen into good title, as against the lawful owner in the undisputed enjoyment of his own property; as where he is in the actual occupancy of it, or, as in this case, where it is vacant, and consequently the title draws to it the legal possession. The legislature cannot require a person, in the uninterrupted enjoyment of his own property, to commence an action for the purpose of vindicating his right against some void claim existing merely on paper, or to declare that, by his failure to do so, the title of his property shall vest in the holder of that void claim, who has never been in possession under it. Baker v. Kelley, 11 Minn. 358, (480, 495.)
On this ground, I think the judgment should be reversed.